DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  line 5 of claim 1 recites “having comprises”.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  line 6 of claim 23 recites “ccontacting”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-23, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the active component is deactivated in the glycol liquid phase without mixing of the liquid phases together to form a deactivated discharge.” This is indefinite because it is unclear whether the “without” includes “mixing of the liquid phases together” or both “mixing of the liquid phases together to form a deactivated discharge”. In other words, due to the placement of the word “without”, it is unclear whether a deactivated discharge is formed or not. Therefore, claim 1 and all dependent claims are indefinite.
Claims 1 recites “the active component”. There is insufficient antecedent basis for this limitation in the claim. It is suggested “the at least one active component” be recited to be consistent with the claim.
Claims 1, 16, and 23 recite a glycol mineral oil system which forms a liquid liquid phase system which has a glycol liquid phase. Given that not all glycols are liquid, this limitation is indefinite because it is unclear how a liquid phase is arrived at in the absence of additional information. For example, given a glycol that is liquid, it would flow that a liquid phase can be present. However, when a glycol that is a solid is used, a glycol solid phase would be formed. 
Claim 6 recites “the solid catalyst comprises silica with activated components impregnated on the silica”. This is indefinite because claim 3 (from which claim 6 depends) recites the active component is a solid catalyst. Thus, the active component is a solid catalyst which comprises silica with activated components on the silica. This is a circular recitation and it is unclear whether the silica is the solid catalyst (and active component) or whether the active component is a solid catalyst impregnated in/on the silica.
Claim 16 recites “the active component”. There is insufficient antecedent basis for this limitation in the claim. It is suggested “the at least one active component” be recited to be consistent with the claim.
Claim 16 recites “wherein the active component is deactivated in the glycol liquid phase without mixing of the liquid phases together to form a deactivated discharge.” This is indefinite because it is unclear whether the “without” includes “mixing of the liquid phases together” or both “mixing of the liquid phases together to form a deactivated discharge”. In other words, due to the placement of the word “without”, it is unclear whether a deactivated discharge is formed or not. Therefore, claim 1 and all dependent claims are indefinite.
Claim 17 recites the glycol liquid phase comprises a compound selected from the group of alcohols, ketones, esters, ethers, propylene glycol, ethylene glycol and mixtures thereof. This is indefinite because it is unclear whether the glycol liquid phase includes these components in addition to the glycol of claim 16 or if these are intended to describe the only component of the glycol liquid phase. If the limitation is to describe the only component, then there is an additional issue because alcohols, ketones, esters, and ethers are not glycols which is required by claim 16.
Claim 17 is rejected on the basis that it contains an improper Markush group. Claim 17 recites “a compound selected from the group of…” while a proper Markush group uses the language “a compound selected from the group consisting of…”
Claim 18 is indefinite because it is unclear whether the mineral oil recited is the mineral oil used in claim 16 or whether the claim is referring to mineral oil in general. Additionally, mineral oil can have different densities ranging from at least 0.838 g/ml to 0.870 g/ml. It is suggested that the claim be amended to recite “than the mineral oil” to make it clear that the density is lower than the mineral oil used in claim 16.
Claim 21 is indefinite because claim 21 recites the active component is not deactivated however, claim 21 depends from claim 1 which is directed to a method of deactivating an active component. 
Claim 23 recites “a mineral oil liquid phase and a glycol liquid phase the liquid” and “in the liquid glycol liquid phase” and “the liquid”. The use of the term “the liquid” is an antecedent basis issue because it is unclear whether ‘the liquid’ refers to the mineral oil liquid phase, the glycol liquid phase or something different. Additionally, it is unclear how a mineral oil liquid is substantially free of mineral oil.
Prior Art
No prior art rejections are presented.
Independent claims 1, 16, and 23 each recite a method where an active component is contacted with a glycol-mineral oil system having a mineral oil liquid phase and a glycol liquid phase and where the active component is deactivated without mixing of liquid phases.
Relevant prior art includes Kim (KR 101758572), Takayuki (US 4,551,509), Chiba (US 4,771,103), and Yang (US 2012/0277385).
Kim teaches a process where a gas phase polymerization occurs using a catalyst (¶ 72, 106-107) where the catalyst is discharged from the bottom of the fluidized bed (¶ 74). Kim teaches the catalyst is present in the process with mineral oil (¶ 105) and a deactivator is added (¶ 4-5, 63) which includes glycols (¶ 65). Mineral oil is hydrophobic and glycol is hydrophilic and thus a two phase system would necessarily be formed when mineral oil and glycol are used.
Kim fails to explicitly recite a specific glycol, much less that the glycol is a glycol liquid phase.
Takayuki teaches a process where a polyalkylene glycol is added to deactivate a polymerization catalyst (abstract). Takayuki teaches the catalyst may be present ina asolvent that include hydrocarbon oil (col. 2, ln. 64-67). Takayuki fails to explicitly recite mineral oil is used and fails to recite a two phase system of a mineral oil phase and a glycol liquid phase which do not mix.
Chiba teaches a process where a quantity of a glycol ether is added to a polymerization mixture (abstract) which deactivates the catalyst (col. 4, ln. 58-68). Chiba falls outside the scope of the instant claims because Chiba fails to explicitly recite mineral oil is used and fails to recite a two phase system of a mineral oil phase and a glycol liquid phase which do not mix.
Yang teaches a process where catalysts are deactivated (abstract) where the deactivating agent includes glycols (¶ 3). Yang teaches the deactivating agent can be added with a hydrocarbon solvent (¶ 99-101). Yang falls outside the scope of the instant claims because Yang fails to explicitly recite mineral oil is used and fails to recite a two phase system of a mineral oil phase and a glycol liquid phase which do not mix.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764